10

11

12

13

14

15

16

Ll?

18

19

20

21

22

Case 2:19-cv-00182-JLR Document 13-1 Filed 08/30/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
DEJON PAYNE,
Petitioner, Case No. C19-0182-JLR
Ne
ORDER DISMISSING FEDERAL
DANIEL WHITE, HABEAS ACTION
Respondent.

 

 

 

 

The Court, having reviewed petitioner’s petition for writ of habeas corpus, respondent’s
answer to the petition, the Report and Recommendation of Mary Alice Theiler, United States
Magistrate Judge, any objections thereto, and the remaining record, hereby finds and ORDERS:

(1) The Report and Recommendation is approved and adopted;

(2) Petitioner’s petition for writ of habeas corpus (Dkt. 3) is DENIED, and this action
is DISMISSED with prejudice;

(3) In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the
United States District Courts, a certificate of appealability is DENIED; and
Te]

fT]

ORDER DISMISSING FEDERAL
HABEAS ACTION - |

 
10

11

12

13

14

IS

16

17

18

19

20

21

22

 

 

Case 2:19-cv-00182-JLR Document 13-1 Filed 08/30/19 Page 2 of 2

(4) The Clerk is directed to send copies of this Order to petitioner, to counsel for

respondent, and to the Honorable Mary Alice Theiler.

A
DATED this 1] day of Sap hebue , 2019.

 
 
     

United States

 

istrict Judge

ORDER DISMISSING FEDERAL
HABEAS ACTION - 2

 
